ON MOTION ROE REHEARING.
Guerry, J.
The plaintiff in error insists strenuously that this court, by allowing this defendant to be tried for a misdemeanor instead of for a felony, has violated the letter and the spirit of former decisions of the Supreme Court and of this court. The Licette case, cited in the original opinion, is relied on in support of his motion. In that case the defendant was charged with receiving twelve sides of meat, knowing them to have been stolen from a freight-car which had been broken into. The-Code, § 26-*5163635, makes the breaking and entering of snob car and stealing therefrom a felony. If the principal thief had taken only one side of meat, the crime was complete, and the accessory after the fact was subject to the same punishment as the principal. In Black v. State, 56 Ga. App. 371 (193 S. E. 654), the principal thieves were alleged to have been guilty of the offense of larceny from the house of goods in excess of the value of $50. Unless the goods taken by the principal thieves were of the value of $50, the offense would have been only a misdemeanor, and a person knowingly receiving such goods would have been guilty only of a misdemeanor. If the goods taken were of a value of $50 or more the entire taking was a felony, and the receiver of any part thereof would be subject to the same punishment as the principal. In the present case, as pointed out in the main opinion, the theft of an automobile as a unit is a felony. The theft of its parts is only a misdemeanor. Under the principle that the greater includes the less, one indicted for burglary, or larceny from the house, may be convicted of simple larceny. The theft of an automobile as a unit necessarily includes the misdemeanors that are a part thereof. The indictment and conviction of the principal are not elements in the crime of receiving stolen goods knowing them to be stolen, but they affect the time when, or the manner in which, the accessory can be tried, and are regulations affecting the trial. See Ford v. State, 162 Ga. 422, 426 (134 S. E. 95). While in the Licette case one who received one side of meat which had been taken from the car which had been broken and entered might be guilty of a felony, because the taking of one side of meat from the car after the breaking and entering was as much a part of the crime, and constituted every element of the crime, as much as did the taking of twelve sides, it does not follow, under the facts as alleged in the present indictment, that the receipt of a part of the automobile necessarily constituted such receiver guilty of receiving a stolen automobile as a unit. The principal thief could not have been convicted of -a felony had he taken only the horn or the radio therefrom. Such being the case, we do not think one who receives such parts only could be convicted of a felony. We adhere to our decision as one consonant with the letter and spirit of the law. The defendant in this case has suffered no deprivation because he has been tried for a misdemeanor instead of for a felony.